 
 
IV 
111th CONGRESS
2d Session
H. RES. 1627 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2010 
Mr. Wu submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing the 110th anniversary of the Northwest Labor Press. 
 
 
Whereas, in 1900, the first issue of the Northwest Labor Press was published as the Portland Labor Press; 
Whereas the paper changed its name to the Oregon Labor Press in 1915, and to the Northwest Labor Press in 1986 to better describe its growing readership and coverage area; 
Whereas the Northwest Labor Press was founded to deliver news, editorials, and information about issues that affect organized labor in the Pacific Northwest; 
Whereas the Northwest Labor Press is one of the oldest continuous publications dedicated to union news in the United States; 
Whereas the Northwest Labor Press has the third largest paid circulation in the Portland, Oregon, metropolitan area with nearly 60,000 subscribers; 
Whereas, for 110 years, the Northwest Labor Press has been instrumental in providing news and information in print and online to workers and retirees around the Pacific Northwest that goes unreported by other media; 
Whereas the Northwest Labor Press is committed to protecting a worker’s right to organize by providing an avenue for open communications between union members and the labor community as a whole; encouraging the purchase and use of union-made goods and services; and endorsing State, local, and Federal policies that support workers; 
Whereas, in 1910, the Labor Press added a column on women’s interests that later focused on news about women’s suffrage and other civil rights; 
Whereas the Labor Press continues to provide a comprehensive calendar of union meetings for workers in the Northwest; and 
Whereas the Northwest Labor Press is a national model for quality, in-depth reporting on labor issues: Now, therefore, be it 
 
That the House of Representatives recognizes the 110th anniversary of the Northwest Labor Press. 
 
